DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Chinese Application No. CN201711042761.3, filed 10/30/2017, has been received and acknowledged. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-2, and 11-12 under 35 U.S.C. § 102(a)(2) over Parks (U.S. 2012/0187105) have been fully considered and are persuasive, therefore the rejections have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Gao on 11/04/2021
Please amend Claim 1 as follows: In line 11, the phrase “…heating mechanism provide different heating temperatures for a workpiece to be…” - this phrase should be changed to “…heating mechanism provide different heating temperature for the workpiece to be…”

Allowable Subject Matter
Claims 1, 3-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a sintering device comprising a housing, defining a chamber. The device includes at least one first heating mechanism and at least one second heating mechanism disposed in the chamber. The device includes a bearing mechanism, disposed in the chamber and configured to hold at least one workpiece to be processed and allow the workpiece to be processed to be movable along a first track. The bearing mechanism includes at least one bearing position, and the at least one bearing position being configured to hold the workpiece to be processed. The device includes at least one first heating mechanism and the at least one second heating mechanism providing different heating temperatures for the workpiece to be processed. The device includes the first and second heating mechanism being arranged along a first track. The device includes a support frame being disposed in each of the at least one bearing position of the bearing mechanism and configured to fix the workpiece to be processed. The support frame includes a base, a clamping structure disposed on the base, the clamping structure defines the workpiece to be processed, the workpiece to be processed is fixed on the base. The bearing mechanism includes a support shaft and a roller supported by the support shaft, the bearing position is disposed on the roller, and the roller rotates around the support shaft. A tangent to the first track is perpendicular to a direction of a surface of 

The closest prior art includes the following:

Parks (U.S. 2012/0187105, previously cited).
Parks teaches a sintering device (abstract) comprising a housing (Figure 1, Char. No. 12; paragraph [0053]), defining a chamber (Figure 1), and at least one first and second heating mechanisms disposed within the chamber (Figure 1, Char. No. 16U, 16L). Parks teaches a bearing mechanism disposed within the chamber and configured to hold at least one workpiece to be processed and allow the workpiece to be processed to be movable along a first track (Figures 1, and 2; paragraphs [0021], and [0056]). Parks teaches at least one of the first and second heating mechanisms providing different heating temperatures for a workpiece to be processed (paragraph [0053]). Parks teaches the first and second heating mechanisms being arranged along a first track (Figure 1, paragraph [0053]). 
However, Parks does not teach “a tangent of the first track is perpendicular to a direction of a surface of the base on which the workpiece to be processed is fixed, the base and the workpiece to be processed are upright on the roller by being perpendicular to the first track”. Furthermore, Parks does not provide any teachings that would deem this feature obvious to one of ordinary skill. 

Millan (U.S. Patent No. 8,278,589, previously cited).
Millan teaches a continuous furnace with a coupled laser for the surface treatment of material (abstract). Millan teaches the use of a laser beam (column 4, lines 33-55). Millan teaches as a result of using a laser as a heating device, it is possible only heat specific areas of a workpiece without heating an entire workpiece and thus reduces cracking (column 3, lines 35-53).
However, Millan, alone or in combination with any other known reference, does not teach all of the features of claim 1, nor render them obvious to one of ordinary skill. 

Shi (CN-105097633-A, using U.S. Patent No. 10,120,215 for citation, both previously cited).
Shi teaches an apparatus for carrying and transporting substrates using vacuum suction (abstract). Shi teaches a support frame including an adsorption unit, a base, a clamping structure disposed on the base, and vent holes formed in the base, the clamping structure defining the workpiece to be processed, and the adsorption unit being configured to fix the workpiece to be processed through the vent holes (column 1, lines 45-57; Figures 2-4). 
However, Shi, alone or in combination with any other known reference, does not teach all of the features of claim 1, nor render them obvious to one of ordinary skill. 
All of the aforementioned references are related to the application and the instant claims in that they all broadly describe various aspects of the instant invention. However, none of the aforementioned references teach all of the limitations of claim 1, nor provide any motivation or rationale as to why one of ordinary skill would modify or combine the references and arrive at the instant invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 1, 3-8, and 10-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 13-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/03/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735